EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated and effective as of June 8,
2020 (the “Effective Date”), is entered into by and between Select Interior
Concepts, Inc., a Delaware corporation (the “Company”), and L.W. Varner, Jr.
(the “Executive”).

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Employment, Duties and Agreements.

(a) The Company hereby agrees to employ the Executive as its Chief Executive
Officer, and the Executive hereby accepts such position and agrees to serve the
Company in such capacity on a full-time basis during the employment period fixed
by Section 3 hereof (the “Employment Period”). The Executive’s principal place
of employment shall be Atlanta, Georgia, or such other place as the parties may
mutually determine.  The Executive shall report to the Company’s Board of
Directors (the “Board”). The Executive shall have such duties and
responsibilities as are consistent with the Executive’s position and as may be
reasonably assigned by the Board from time to time. During the Employment
Period, the Executive shall be subject to, and shall act in accordance with, all
reasonable instructions and directions of the Board and all applicable policies
and rules of the Company.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time and efforts to the performance of his duties and responsibilities
hereunder and shall endeavor to promote the business and best interests of the
Company.

(c) During the Employment Period, the Executive shall not engage in any business
activity other than the Company without the express prior written approval of
the Board. Notwithstanding the foregoing, during the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees consistent with the
Company’s conflicts of interests policies and corporate governance guidelines in
effect from time to time, (B) deliver lectures or fulfill speaking engagements
(C) manage his personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities as an executive officer
of the Company or (D) own and manage LWB, LLC and LWB Consulting, LLC with
respect to the activities such entities are currently engaged.

(d) During the Employment Period, the Executive shall serve as a member of the
Board. Upon termination of the Executive’s employment hereunder for any reason,
the Executive shall be deemed to have resigned as a member of the Board and from
all other positions with the Company.

 

2. Compensation. During the Employment Period:

(a) Base Salary. As compensation for the agreements made by the Executive herein
and the performance by the Executive of his obligations hereunder, during the
Employment Period, the Company shall pay the Executive, pursuant to the
Company’s normal and customary payroll procedures, a base salary at the rate of
$500,000 per annum, (the “Base Salary”). During the Employment Period, the Base
Salary shall be reviewed at least annually for possible increase (but not
decrease) in the Company’s sole discretion, as determined by the compensation
committee of the Board (the “Compensation Committee”); provided, however, that
the Executive shall be entitled to any annual cost-of-living increases in Base
Salary that are granted to senior executives of the Company generally. Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement. The term “Base Salary” as utilized in
this Agreement shall refer to Base Salary as so adjusted pursuant to this
section.

 

--------------------------------------------------------------------------------

 

(b) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible, through participation in the Company’s annual bonus plan or other
similar plan to the extent then in effect, to earn an annual bonus (the “Annual
Bonus”) in each fiscal year during the Employment Period, with a target Annual
Bonus of one hundred percent (100%) of Base Salary (the “Target Bonus”), with an
opportunity to earn up to two hundred percent (200%) of Base Salary, with the
actual payout based on the achievement of annual individual and Company
performance objectives established by the Compensation Committee. For calendar
year 2020, Executive shall be paid a guaranteed Target Bonus amount
pro-rated based on the number of days between the Effective Date and December
31, 2020, which shall be paid in January 2021. In subsequent years, any Annual
Bonus shall be paid on or before March 15th of each calendar year immediately
following the year in which compensation is earned in accordance with the
applicable plan (except as otherwise provided herein).

(c) Long Term Incentive Award. As soon as administratively practicable on or
after the Effective Date, the Company shall grant to Executive 1,000,000
restricted stock units, each representing the right to earn a share of the
common stock of the Company (the “Restricted Stock Units”).  50% of the
Restricted Stock Units shall be subject to a time-based vesting schedule and 50%
of the Restricted Stock Units shall be subject to both a time-based vesting
schedule and a performance based vesting schedule, the terms and conditions of
which shall be set forth in restricted stock unit award agreements to be entered
into by and between the Company and the Executive in the form adopted by the
Board or the Compensation Committee, as applicable (the “Equity Agreements”).

(d) Benefit Plans. In addition, (i) the Executive shall be eligible to
participate in all other incentive plans, practices, policies and programs, and
all savings and retirement plans, policies and programs, in each case that are
applicable generally to senior executives of the Company; (ii) the Executive and
the Executive’s eligible family members shall be eligible for participation in
the welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, vision, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives; (iii) the Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by the Executive in
accordance with subsection (g) below and the policies, practices, and procedures
of the Company provided to senior executives of the Company; and (iv) the
Executive shall be entitled to such fringe benefits and perquisites as are
provided by the Company to its senior executives from time to time, in
accordance with the policies, practices, and procedures of the Company.

(e) During the Employment Period, the Company shall provide Executive with a
leased automobile to be mutually agreed upon by the parties.

(f) During the Employment Period, the Company shall reimburse Executive for
reasonable expenses associated with temporary lodging in Atlanta, Georgia on
terms to be mutually agreed upon by the parties.

(g) Vacation. The Executive shall be entitled to twenty five (25) days paid
vacation per year (prorated for partial years), and to such paid holidays as are
observed by the Company from time to time, all in accordance with the Company’s
policies and practices that are applicable to the Company’s senior executives.
Unused vacation will be carried over from year to year and/or paid out as
provided in the Company’s vacation plans and polices in effect as of the
Effective Date.

(h) Insurance. The Company shall maintain (i) a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy and (ii) an employment practices liability insurance policy.
Each such policy shall cover the Executive with scope, exclusions, amounts and
deductibles no less favorable to the insured than those applicable to the
Company’s senior executive officers and directors on the Effective Date, or any
more favorable as may be available to any other director or senior executive
officer of the Company, while the Executive is employed with the Company and
thereafter until the sixth anniversary of the Executive’s Scheduled Termination
Date (as defined below).

(i) Business Expenses. The Company shall reimburse the Executive for all
reasonable business expenses (including related travel expenses) upon the
presentation of statements of such expenses in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

 

--------------------------------------------------------------------------------

 

3. Employment Period. The Employment Period shall commence on the Effective Date
and shall terminate on the fourth (4th) anniversary of the Effective Date,
provided that on the fourth (4th) anniversary of the Effective Date and on each
anniversary thereafter, the Employment Period shall automatically be extended
for additional one (1)-year periods unless either party provides the other party
with notice of non-renewal at least ninety (90) days before any such anniversary
(the anniversary date on which the Employment Period terminates shall be
referred to herein as the “Scheduled Termination Date”). Notwithstanding the
foregoing, the Executive’s employment hereunder may be terminated during the
Employment Period prior to the Scheduled Termination Date upon the earliest to
occur of any one of the following events (at which time the Employment Period
shall be terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for Disability. For purposes of this Agreement,
“Disability” means the Executive’s inability by reason of physical or mental
illness to fulfill his obligations hereunder for ninety (90) consecutive days or
a total of one hundred eighty (180) days in any twelve (12)-month period which,
in the reasonable opinion of an independent physician selected by the Company or
its insurers and reasonably acceptable to the Executive or the Executive’s legal
representative, renders the Executive unable to perform the essential functions
of his job, even after reasonable accommodations are made by the Company.

 

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean:

(i) conviction (or a plea of nolo contendere) by the Executive to a felony or a
crime involving dishonesty;

(ii) acts of fraud, dishonesty or misappropriation committed by the Executive
and intended to result in substantial personal enrichment at the expense of the
Company;

(iii) willful misconduct by the Executive in the performance of the Executive’s
duties required by this Agreement which is likely to materially damage the
financial position or reputation of the Company;

(iv) a material breach of this Agreement by the Executive which is not cured
within thirty (30) days following receipt by the Executive of a Notice of
Termination (as defined under Section 4 below) from the Company; or

(v) a breach of Section 7 of this Agreement, which the Executive acknowledges
cannot be cured within the meaning of subsection (iv) above.

The foregoing is an exclusive list of the acts or omissions that shall be
considered Cause. Notwithstanding the foregoing, the termination of the
Executive shall not be deemed to be for Cause unless and until (A) the Board
shall have provided the Executive with a Notice of Termination (as defined
in Section 4 below) specifying in detail the basis for the termination of
employment for Cause and the provision(s) under this Agreement on which such
termination is based, and (B) in the case of subsection (iv) above, the
Executive shall have had the opportunity to cure such breach with the time
period specified, and (C) in all cases where Cause is alleged, the Executive
shall have had a reasonable opportunity to prepare and present his case to the
full Board (with the assistance of his own counsel) before any termination for
Cause is finalized by a vote of a majority of the Board, including a majority of
independent directors (not including the vote of the Executive).

For purposes of this Agreement, no act or failure to act of the Executive shall
be willful or intentional if performed in good faith with the reasonable belief
that the action or inaction was in the best interest of the Company. In
addition, nothing herein shall limit or otherwise prevent the Executive from
challenging judicially any determination of Cause as made by the Board
hereunder.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause. For purposes of this
Agreement, a notice of non-renewal given by the Company as provided
in Section 3 herein shall be treated as a termination of employment by the
Company without Cause.

 

--------------------------------------------------------------------------------

 

(e) For Good Reason. The Executive may terminate his employment hereunder for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean: (i) a
material breach of this Agreement by the Company (including the Company’s
withholding or failure to pay compensation when due to the Executive); (ii) a
material reduction in the Executive’s titles, duties, authority, or
responsibilities, or the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties, or
responsibilities without the written consent of the Executive; (iii) a reduction
in the Executive’s annual Base Salary or Annual Bonus opportunity, as currently
in effect or as may be increased from time to time; or (iv) the failure of the
Company to nominate the Executive for election as a member of the Board. With
respect to the acts or omissions set forth in this subsection (e), (A) the
Executive shall provide the Board with a Notice of Termination (as defined
in Section 4 below) specifying in detail the basis for the termination of
employment for Good Reason and the provision(s) under this Agreement on which
such termination is based, (B) the Company shall have thirty (30) days to cure
the matters specified in the notice delivered, and (C) if uncured, the Executive
must terminate his employment with the Company within ninety (90) days after the
initial existence of the circumstances constituting Good Reason in order for
such termination to be considered to be for Good Reason.

(f) Voluntarily. The Executive may voluntarily terminate his employment
hereunder, without Good Reason, provided that the Executive provides the Company
with notice of his intent to terminate his employment at least thirty (30) days
prior to the Date of Termination (as defined in Section 4 below).

4. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by a
written “Notice of Termination” to the other party hereto in accordance
with Section 8(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to Section 3(b), on the date the
Executive receives Notice of Termination from the Company, (iii) if the
Executive voluntarily terminates his employment (whether or not for Good
Reason), the date specified in the notice given pursuant
to Section 3(e) or 3(f) herein which shall not be less than thirty (30) days
after the Notice of Termination, and (iv) if the Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days, or any alternative time period
agreed upon by the parties, after the giving of such notice) set forth in such
Notice of Termination.

5. Termination Payments.

(a) Without Cause or for Good Reason. In the event the Employment Period
terminates under this Agreement as a result of the Company terminating the
Executive’s employment without Cause (other than pursuant
to Sections 3(a) or (b)) or the Executive terminating his employment for Good
Reason:

(i) The Company shall pay to the Executive, within thirty (30) days following
the Date of Termination (A) the Executive’s accrued but unused vacation,
unreimbursed business expenses, Base Salary through the Date of Termination (to
the extent not theretofore paid) and any earned but unpaid Annual Bonus for the
calendar year preceding the Date of Termination (the “Accrued Benefits”), and
(B) one (1) times the sum of Executive’s Base Salary and Target Bonus, in each
case payable in a lump sum (the “Base Severance”).

(ii) The Company shall pay to the Executive, in lieu of any Annual Bonus under
Section 2(b) for the fiscal year in which Executive’s employment terminates, a
lump sum amount equal to the Annual Bonus that would have become payable in cash
to Executive for that fiscal year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Board following
completion of the performance year and paid at the time specified in the
applicable plan), multiplied by a fraction, the numerator of which is the number
of days Executive was employed in the fiscal year of termination and the
denominator of which is the total number of days in the fiscal year of
termination (“Prorated Annual Bonus”).

(iii) The Company shall provide to the Executive an additional amount, each
month for twelve (12) months after the Date of Termination, equal to the amount
the Company would have paid for its share of the

 

--------------------------------------------------------------------------------

 

premiums for the Executive and his dependents coverage under the Company’s
medical plan as if the Executive’s employment had not terminated.

(iv) All outstanding Restricted Stock Units shall be treated in accordance with
and shall be governed by the terms of the Equity Agreements.

(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any vested benefits and other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive as
of the Date of Termination under any plan, program, policy, practice, contract,
or agreement of the Company and its affiliates (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).

(vi) For the avoidance of doubt, upon termination of the Employment Period
without Cause or as a result of Good Reason, the Executive shall not be entitled
to any other compensation or benefits not expressly provided for in
this Section 5(a), regardless of the time that would otherwise remain in the
Employment Period had the Employment Period not been terminated without Cause or
for Good Reason, except any benefits or compensation provided under the Equity
Agreements which shall be paid in accordance with such agreements. Except as
provided in this Section 5(a), any vested benefits under any tax qualified
pension plans of the Company, and continuation of health insurance benefits on
the terms and to the extent required by Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”) or such other analogous legislation as may be applicable to the
Executive, the Company shall have no additional obligations under this
Agreement.

(vii) The payments and benefits provided under this Section 5(a) are subject to
and conditioned upon (A) the Executive executing a timely and valid release of
claims (“Release”) in the form attached hereto as Exhibit B, waiving all claims
the Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors, (B) the Executive delivering the executed
Release to the Company within twenty-one (21) days following the Date of
Termination, (C) such Release and the waiver contained therein becoming
effective and not revoked. In the event that payments are made hereunder prior
to the execution of the Release and the Executive does not execute the Release
in the time and manner set forth herein, the Executive shall promptly pay to the
Company such amounts or the value of such benefits so received.

(b) Cause or Voluntarily Other than for Good Reason. If the Executive’s
employment is terminated during the Employment Period by the Company for Cause
or voluntarily by the Executive other than for Good Reason, the Company shall
pay the Executive upon the Date of Termination the Accrued Benefits and the
Other Benefits and any benefits or compensation provided under the Equity
Agreements which shall be paid in accordance with such agreements. Except as
provided in this Section 5(b) or with respect to any vested benefits under any
tax qualified pension plans of the Company and the continuation of health
insurance benefits on the terms and to the extent required by COBRA or any other
analogous legislation as may be applicable to the Executive, the Company shall
have no additional obligations under this Agreement.

(c) Disability or Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death or Disability, the
Company shall pay the Executive or the Executive’s estate, as the case may be,
within thirty (30) days following the Date of Termination, the Accrued Benefits
and Other Benefits and any benefits or compensation to be paid under the Equity
Agreements. Except as provided in this Section 5(c), or pursuant to the terms of
the Equity Agreements, and except for any vested benefits under any tax
qualified pension plans of the Company, and continuation of health insurance
benefits on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive, the Company shall have no
additional obligations under this Agreement.

6. Compliance with Section 409(A). This Agreement is intended to either comply
with, or fall within an exemption to, the requirements of Section 409A of the
Code, and shall be interpreted and construed consistently with such intent. To
the maximum extent possible, the payments to the Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code under
either the separation pay exemption pursuant to Treasury regulation
§ 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§ 1.409A-

 

--------------------------------------------------------------------------------

 

1(b)(4). In the event the terms of this Agreement would subject the Executive to
taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Company and Executive shall cooperate diligently to amend the terms of this
Agreement to avoid such 409A Penalties, to the extent possible; provided that
such amendment shall not increase or reduce (in the aggregate) the amounts
payable to the Executive hereunder. Any taxable reimbursement payable to the
Executive pursuant to this Agreement shall be paid to the Executive no later
than the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense. Any amount of expenses eligible for
taxable reimbursement, or such in-kind benefit provided, during a calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
such in-kind benefit to be provided, during any other calendar year. The right
to such reimbursement or such in-kind benefits pursuant to this Agreement shall
not be subject to liquidation or exchange for any other benefit. Any right to a
series of installment payments pursuant to this Agreement is to be treated as a
right to a series of separate payments. If, as of the Date of Termination, the
Executive is a “specified employee”, then no payment or benefit that is payable
on account of the Executive’s “separation from service”, as that term is defined
for purposes of Section 409A of the Code, shall be made before the date that is
six (6) months after the Executive’s “separation from service” (or, if earlier,
the date of the Executive’s death) if and to the extent that such payment or
benefit constitutes deferred compensation (or may be nonqualified deferred
compensation) under Section 409A of the Code and such deferral is required to
comply with the requirements of Section 409A of the Code. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule. For purposes of this provision, the Executive
shall be considered to be a “specified employee” if, at the time of his
“separation from service”, the Executive is a “key employee”, within the meaning
of Section 416(i) of the Code, of the Company (or any person or entity with whom
the Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code) any stock of which is publicly traded on an
established securities market or otherwise.

7. Protective Covenants.

(a)General.  Executive and the Company understand and agree that the purpose of
the provisions of this Section 7 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to impair or
infringe upon Executive’s right to work, earn a living, or acquire and possess
property from the fruits of his labor.  Executive hereby acknowledges that
Executive has received good and valuable consideration for the post-employment
restrictions set forth in this Section 7 in the form of the compensation and
benefits provided for herein, including the Base Severance and any acceleration
in vesting of any Restricted Stock Units that occurs in connection with a Change
in Control (as defined in the Equity Agreements).  Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 7
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement.  

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require unique expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement to abide by the
covenants set forth in this Section 7; (C) that due to Executive’s unique
experience and talent, the loss of Executive’s services to the Company under
this Agreement cannot reasonably or adequately be compensated solely by damages
in an action at law; (D) that Executive is capable of competing with the
Company; and (E) that Executive is capable of obtaining gainful and desirable
employment that does not violate the restrictions contained in this Agreement.  

Therefore, Executive shall be subject to the restrictions set forth in this
Section 7.

(b)Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

(i)“Competitive Services” means (A) the business of selecting, importing,
selling and/or installing natural and engineered stone slabs for kitchen and
bathroom countertops and specialty tiles for new residential and commercial
construction markets and/or the repair and remodel market; and (B) the business
of

 

--------------------------------------------------------------------------------

 

providing any other activities, products, or services of the type conducted,
authorized, offered, or provided by the Company as of the Date of Termination,
or during the one (1) year immediately prior to the Date of Termination.

(ii)“Confidential Information” means any and all data and information relating
to the Company, its activities, business, or customers that (A) was disclosed to
Executive or of which Executive became aware as a consequence of his employment
with the Company; (B) has value to the Company; and (C) is not generally known
outside of the Company.  “Confidential Information” shall include, but is not
limited to the following types of information regarding, related to, or
concerning the Company: trade secrets (as defined by applicable law); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information.  “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company, but for which the nature, method, or procedure for combining such
information or materials is not generally known outside of the Company.  In
addition to data and information relating to the Company, “Confidential
Information” also includes any and all data and information relating to or
concerning a third party that otherwise meets the definition set forth above,
that was provided or made available to the Company by such third party, and that
the Company has a duty or obligation to keep confidential.  This definition
shall not limit any definition of “confidential information” or any equivalent
term under state or federal law.  “Confidential Information” shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company.

(iii)“Material Contact” means (A) having dealings with a customer or potential
customer on behalf of the Company; (B) coordinating or supervising dealings with
a customer or potential customer on behalf of the Company; or (C) obtaining
Confidential Information about a customer or potential customer in the ordinary
course of business as a result of Executive’s employment with the Company.

(iv)“Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.

(v)“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

(vi)“Protected Customer” means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom Executive has had Material Contact on behalf of the Company during his
employment with the Company.

(vii)“Protective Covenants” means the restrictive covenants contained in
Sections 7(c) through (g) hereof.

(viii)“Restricted Period” means any time during Executive’s employment with the
Company, as well as two (2) years from Executive’s Date of Termination.

(ix)“Restricted Territory” means (A) the following states: Alabama, Alaska,
Arizona, Arkansas, California, Colorado, Connecticut, Delaware, District of
Columbia, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming; and
(B) any other territory where Employee is working on behalf of the Company
during the one (1) year preceding the conduct in question (if the conduct occurs
while Employee is still employed by the Company) or the Termination Date (if the
conduct occurs after Employee’s Termination), as applicable.

 

--------------------------------------------------------------------------------

 

(x)“Termination” means the termination of Executive’s employment with the
Company, for any reason, whether with or without cause, upon the initiative of
either party.

(c)Restriction on Disclosure and Use of Confidential Information.  Executive
agrees that Executive shall not, directly or indirectly, use any Confidential
Information on Executive’s own behalf or on behalf of any Person other than
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information.  This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information.  Executive further agrees that he shall fully cooperate with the
Company in maintaining the Confidential Information to the extent permitted by
law. The parties acknowledge and agree that this Agreement is not intended to,
and does not, alter either the Company’s rights or Executive’s obligations under
any state or federal statutory or common law regarding trade secrets and unfair
trade practices.  Anything herein to the contrary notwithstanding, Executive
shall not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law,
Executive shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive; (ii) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation, and Executive shall not need the
prior authorization of the Company to make any such reports or disclosures and
shall not be required to notify the Company that Executive has made such reports
or disclosures.  In addition, and anything herein to the contrary
notwithstanding, Executive is hereby given notice that Executive shall not be
criminally or civilly liable under any federal or state trade secret law for:
(iii) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iv) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(d)Non-Competition.  Executive agrees that, during the Restricted Period, he
will not, without prior written consent of the Company, directly or indirectly
(i) carry on or engage in Competitive Services within the Restricted Territory
on his own or on behalf of any Person or any Principal or Representative of any
Person, or (ii) own, manage, operate, join, control or participate in the
ownership, management, operation or control, of any business, whether in
corporate, proprietorship or partnership form or otherwise where such business
is engaged in the provision of Competitive Services within the Restricted
Territory.

(e)Non-Solicitation of Protected Customers.  Executive agrees that, during the
Restricted Period, he shall not, without the prior written consent of the
Company, directly or indirectly, on his own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.

(f)Non-Recruitment of Employees and Independent Contractors.  Executive agrees
that during the Restricted Period, he shall not, directly or indirectly, whether
on his own behalf or as a Principal or Representative of any Person, recruit,
solicit, or induce or attempt to recruit, solicit or induce any employee or
independent contractor of the Company to terminate his or her employment or
other relationship with the Company or to enter into employment or any other
kind of business relationship with the Executive or any other Person.

(g)Return of Materials.  Executive agrees that on or prior to the Date of
Termination, he returned any and all property of the Company that was in his
possession or subject to his control by virtue of his position as an executive
of the Company, including, but not limited to, customer files and information,
papers, drawings, notes, manuals, specifications, designs, devices, code, email,
documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to the Company and its business
(regardless of form, but specifically including all electronic files and data of
the Company), together with all Confidential Information belonging to the
Company or that Executive received from or through his employment with the
Company.  Executive will not make, distribute, or retain copies of any such
information or property.  To the extent that Executive has electronic files or
information in his possession or control that belong to the Company or contain
Confidential Information (specifically including but not limited to electronic
files or information stored on personal computers, mobile devices, electronic
media, or in cloud

 

--------------------------------------------------------------------------------

 

storage), on or prior to the Date of Termination, or at any other time the
Company requests, Executive shall (i) provide the Company with an electronic
copy of all of such files or information (in an electronic format that readily
accessible by the Company); (ii) after doing so, delete all such files and
information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage,
and other media, devices, and equipment, such that such files and information
are permanently deleted and irretrievable; and (iii) provide a written
certification to the Company that the required deletions have been completed and
specifying the files and information deleted and the media source from which
they were deleted.

(h)Enforcement of Protective Covenants.

(i)Rights and Remedies Upon Breach.  The parties specifically acknowledge and
agree that the remedy at law for any breach of the Protective Covenants will be
inadequate, and that in the event Executive breaches, or threatens to breach,
any of the Protective Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Protective Covenants and to have the Protective Covenants
specifically enforced by any court of competent jurisdiction or arbitrator, it
being agreed that any breach or threatened breach of the Protective Covenants
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company.  Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity.  The parties understand and agree that, if the
parties become involved in legal action regarding the enforcement of the
Protective Covenants, the prevailing party in such legal action shall be
entitled, in addition to any other remedy, to recover from the other party its
reasonable costs and attorneys’ fees incurred in connection with such
litigation.  The Company’s ability to enforce its rights under the Protective
Covenants or applicable law against Executive shall not be impaired in any way
by the existence of a claim or cause of action on the part of Executive based
on, or arising out of, this Agreement or any other event or transaction.

(ii)Severability and Modification of Covenants.  Executive acknowledges and
agrees that each of the Protective Covenants is reasonable and valid in time and
scope and in all other respects.  The parties agree that it is their intention
that the Protective Covenants be enforced in accordance with their terms to the
maximum extent permitted by law.  Each of the Protective Covenants shall be
considered and construed as a separate and independent covenant.  Should any
part or provision of any of the Protective Covenants be held invalid, void, or
unenforceable, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement or
such Protective Covenant.  If any of the provisions of the Protective Covenants
should ever be held by a court of competent jurisdiction to exceed the scope
permitted by the applicable law, such provision or provisions shall be
automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of the Company’s legitimate business
interests and may be enforced by the Company to that extent in the manner
described above and all other provisions of this Agreement shall be valid and
enforceable.

 

8. Miscellaneous.

(a) Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four (4) days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
(1) day after it is sent by a reputable overnight courier service and, in each
case, addressed as follows (or if it is sent through any other method agreed
upon by the parties):

 

 




 

--------------------------------------------------------------------------------

 

If to the Company:Select Interior Concepts, Inc.

400 Galleria Parkway, Suite 1760

Atlanta, Georgia

 

If to the Executive:L.W. Varner, Jr.

2700 N Ocean Drive- Unit 1802A

Singer Island, Florida 33404

or to such other address as any party hereto may designate by notice to the
others.

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between the Executive and the Company (and/or any of its owners,
directors, officers, employees, affiliates, or agents) relating to or arising
out of the Executive’s employment or the cessation of that employment will be
submitted to final and binding arbitration in Cobb County, Georgia in accordance
with the American Arbitration Association’s (“AAA”) National Rules for the
Resolution of Employment Disputes (which may be found at
https://www.adr.org/sites/default/files/Employment%20Rules.pdf), as the
exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery in accordance with the Federal
Rules of Civil Procedure, except that the arbitrator shall have the authority to
order and permit discovery as the arbitrator may deem necessary and appropriate
in accordance with applicable state or federal discovery statutes. The
arbitrator shall issue a reasoned, written decision, and shall have full
authority to award all remedies which would be available in court. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by
Company; provided however, that at Executive’s option, Executive may voluntarily
pay up to one-half the costs and fees. Any judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof.
Possible disputes covered by the above include (but are not limited to) unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, and any other
statutes or laws relating to an employee’s relationship with his/her employer,
regardless of whether such dispute is initiated by the employee or the Company.
Thus, this bilateral arbitration provision applies to any and all claims that
the Company may have against the Executive, including, but not limited to,
claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty by the Executive. However, nothing herein shall prevent
Executive from filing and pursuing proceedings before the United States Equal
Employment Opportunity Commission (although if Executive chooses to pursue a
claim following the exhaustion of such administrative remedies, that claim would
be subject to the provisions of this Agreement). Notwithstanding anything to the
contrary contained herein, the Company and the Executive shall have their
respective rights to seek and obtain temporary or preliminary injunctive relief
from a court of competent jurisdiction with respect to any controversy, claim or
dispute to the extent permitted by applicable law. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This arbitration provision is to be construed as broadly as is
permissible under applicable law. Executive and Company acknowledge and agree
that their obligations to arbitrate under this Agreement survive the termination
of this Agreement and continue after the termination of the employment
relationship between Executive and Company.

(c) Entire Agreement. As of the Effective Date, this Agreement constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof (it being understood that any
outstanding Restricted Stock Units shall be governed by the relevant Equity
Agreements). Such agreements replace and supersede any and all other agreements,
offers or promises, whether oral or written, if any, made to the Executive by
the Company.

(d) Amendments; No Waiver. This Agreement may be amended only by an instrument
in writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party or parties against whom or
which enforcement of such waiver is sought. The failure of any party hereto at
any time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.

 

--------------------------------------------------------------------------------

 

(e) Choice of Law; Forum Selection. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the State of Georgia.  Executive agrees that the
exclusive forum for any action seeking temporary or preliminary injunctive
relief in accordance with Section 8(b) above shall be the Superior Court of Cobb
County, Georgia, or the United States District Court for the Northern District
of Georgia, Atlanta Division.  With respect to any such court action, Executive
hereby (i) irrevocably submits to the personal jurisdiction of such courts; (ii)
consents to service of process; (iii) consents to venue; and (iv) waives any
other requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction, service of process, or venue.  Executive
further agrees that such courts are convenient forums for any dispute that may
arise herefrom and that he shall raise as a defense that such courts are not
convenient forums.

(f) Agreement Negotiated. The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor or against either party.

 

(g) Representations. The parties hereto hereby represent that they each have the
authority to enter into this Agreement, and the Executive hereby represents to
the Company that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Company that he will not utilize or disclose any confidential
information obtained by the Executive in connection with any former employment
with respect to his duties and responsibilities hereunder.

(h) Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement. The Company shall pay
directly or reimburse the Executive for all reasonable attorneys’ fees and costs
incurred by the Executive in connection with the negotiation, preparation and
execution of this Agreement.

(i) Binding Agreement; Assignment. This Agreement is binding on and is for the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive.

(j) Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. As used in
this Agreement, the “Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.

(k) Severability. Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 8(k), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.

(l) Withholding. The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(m) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. A facsimile or PDF of a signature shall be deemed to be and
have the effect of an original signature.

 

--------------------------------------------------------------------------------

 

 

(n) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE:

 

 

/s/ L.W. Varner, Jr.

L.W. Varner, Jr.

 

 

COMPANY:

 

SELECT INTERIOR CONCEPTS, INC.

 

By: /s/ Shawn Baldwin

      Name: Shawn Baldwin

      Title: General Counsel and Corporate Secretary

 




 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Agreement”) is made by and between Select Interior
Concepts, Inc., a Delaware corporation (the “Company”), and L.W. Varner, Jr.
(“you” or “Executive”). You and the Company entered into an Employment Agreement
dated as of June 8, 2020 (the “Employment Agreement”). You and the Company
hereby agree as follows:

1) A blank copy of this Agreement was attached to the Employment Agreement
as Exhibit B thereto.

2) Termination Payments. If your employment is terminated by the Company without
Cause or if you resign for Good Reason (each, as defined in the Employment
Agreement), then, in consideration for your execution, delivery
and non-revocation of this Agreement, following the Release Date (as defined
in Section 3 below), the Company will provide the termination payments and
benefits (the “Termination Payments”) to you as provided in Section 5 of the
Employment Agreement.

3) Release by You. In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge, and covenant not to sue, the Company, and
its subsidiaries, parents, affiliates, predecessors, successors, and assigns,
and each such entity’s current and former directors, managers, partners,
members, officers, employees, agents, attorneys, stockholders, successors, and
assigns (both individually and in their official capacities) (collectively, the
“Releasees”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including, but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law. The claims and causes of action you
are releasing and waiving in this Agreement include, but are not limited to, any
and all claims and causes of action that any of the Releasees:

 

(a)

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

(b)

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation;

 

(c)

has violated any applicable local, state or federal law, constitution,
ordinance, or regulation, including, without limitation: the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act,
the Family and Medical Leave Act, the Genetic Information Nondiscrimination Act,
the anti-retaliation provisions of the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Occupational Safety and
Health Act, the Worker Adjustment and Retraining Notification Act, the Employee
Polygraph Protection Act, the Fair Credit Reporting Act, the National Labor
Relations Act, or the Uniform Services Employment and Reemployment Rights Act;

 

(d)

has violated any statute, public policy or common law (including, but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of

 

--------------------------------------------------------------------------------

 

 

emotional distress and/or mental anguish; intentional interference with
contract; negligence; detrimental reliance; loss of consortium to you or any
member of your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing (s) any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as an officer and/ or director of the Company;
(t) any right to receive and to enforce the Company’s obligation to pay any
Termination Payments due and payable to you; (u) any vested benefits under any
Company-sponsored benefit plans; (v) any rights under COBRA or similar state
law; (w) any recovery to which you may be entitled pursuant to workers’
compensation and unemployment insurance laws; (x) your right to challenge the
validity of your release of claims under the ADEA; (y) any rights or claims
under federal, state, or local law that cannot, as a matter of law, be waived by
private agreement; or (z) any claims arising after the date on which Employee
executes this Agreement.

You understand that nothing contained in this Release Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  You further understand that this Release
Agreement does not limit your ability to communicate or share information with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies.  However, based on
your release of claims set forth above, you understand that you are releasing
all claims and causes of action that you might personally pursue or that might
be pursued in your name and, to the extent permitted by applicable law, your
right to recover monetary damages or obtain injunctive relief that is personal
to you in connection with such claims and causes of action.

You acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the ADEA. You also acknowledge that (i) the
consideration given to you in exchange for the waiver and release in this
Agreement is in addition to anything of value to which you were already
entitled, and (ii) that you have been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which
you are eligible, and have not suffered any on-the-job injury for which you have
not already filed a claim. You further acknowledge that you have been advised by
this writing that: (a) your waiver and release do not apply to any rights or
claims that may arise after the execution date of this Agreement; (b) you have
been advised hereby that you have the right to consult with an attorney prior to
executing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily execute this Agreement
earlier); (d) you have seven (7) days following your execution of this Agreement
to revoke the Agreement; and (e) this Agreement shall not be effective until the
date upon which the revocation period has expired unexercised, which shall be
the eighth (8th) day after this Agreement is executed by you provided the
Company has also executed the Release on or before that date (the “Release
Date”).

 

4) Return of Company Property. You represent and warrant that you have fully
complied with your obligations under Section 7(g) of the Employment Agreement. 
Receipt of the Termination Payments described in Section 2 of this Agreement is
expressly conditioned upon your full compliance with such obligations.

5) Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Agreement insofar as such disclosure may
be required by law.

6) No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

7) Breach. The Company’s obligation to provide the Termination Payments is
expressly conditioned on you fully complying with your obligations under this
Agreement, the Employment Agreement, and any other continuing contractual
obligations you owes to the Company.  In the event that you breach any such
obligations, the Company shall have the right to discontinue all further
Termination Payments.

 

--------------------------------------------------------------------------------

 

8) Non-Assignment of Claims. You represent and warrant that you have not
heretofore assigned or transferred any matter released by this Agreement or any
part or portion thereof. You agree to indemnify and hold harmless the Company
from any claims resulting from any such assignment or transfer by you, or
asserted by any assignee or transferee.

9) Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter, except that your obligations under Section 7 of the
Employment Agreement shall remain in full force and effect in accordance with
their terms. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Georgia as applied to contracts made
and performed entirely within Georgia.

 

 

 

SELECT INTERIOR CONCEPTS, INC.

EXECUTIVE

 

 

By:  /s/ Shawn Baldwin

/s/ L.W. Varner, Jr.

Name: Shawn Baldwin

L.W. Varner, Jr.

Title: General Counsel and Corporate Secretary

 

 

 

 